        Case 1:20-cv-10868-JGK Document 12 Filed 02/02/21 Page 1 of 2



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK


DEVORA SHABTAI,
                    Plaintiff,
             -against-
                                                  20-cv-10868 (JGK)
GOLDIE SHABTAI; NEW YORK
GUARDIANSHIP SERVICES; MORDECHAI                         ORDER
BULS; PETER STRAUSS; KEN
BARACAS; DANIEL MILLER; RUSSELL
MORGAN,
                    Defendants.


JOHN G. KOELTL, United States District Judge:



     The plaintiff requested permission to file an amended

complaint to add two defendants to her complaint.           The Court has

already granted the plaintiff permission to file an amended

complaint by March 1, 2021. ECF No. 5. The Court has not

restricted the plaintiff in terms of the parties or allegations

within the complaint, but the plaintiff is warned again that she

should allege why the Court has subject matter jurisdiction in

the amended complaint. If the plaintiff needs assistance, she is

directed to contact the New York Legal Assistance Group’s Legal

Clinic for Pro Se Litigants at 212-659-6190. The time for the

plaintiff to file an amended complaint is extended to March 15,

2021.
      Case 1:20-cv-10868-JGK Document 12 Filed 02/02/21 Page 2 of 2



     The Clerk is directed to mail a copy of this order to the

pro se plaintiff.

SO ORDERED.

February 2, 2021
New York, New York
                                           /s/ John G. Koeltl
                                              JOHN G. KOELTL
                                       United States District Judge




                                   2
